Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/21/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 12/21/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because NPL Item #1 fails to satisfy 37 CFR 1.98(a)(3)(i) and 37 CFR 1.98(a)(3)(ii).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1 and 13-14, the prior art or combination thereof fails to disclose and make obvious the invention as a whole. Specifically, Tsingos et al (US20160266865, hereinafter “Tsingos”; USPGPUB of EP3063955) teaches a 
determining a first head-related transfer function for a left output signal for a left-side ear of a listener and a second head-related transfer function for a right output signal for a right-side ear of the listener, wherein the first and second head-related transfer functions correspond to the direction assigned to the input audio signal (¶61, using HRTFs to generate binaural signals [corresponding to a virtual location based on metadata of the audio signals]);
determining a first gain factor for the left side and a second gain factor for the right side, wherein the first and second gain factors correspond to an amplitude panning for the direction assigned to the input audio signal (¶44, during creation of audio file, author can set different characteristics including gain levels, EQ, panning, etc. for the audio signals in the audio file);
modifying an amplitude response of the first head-related transfer function according to the processing parameter to bring the amplitude response closer to the first gain factor, wherein a first modified head-related transfer function is obtained (¶44, binaural renderer combines authored metadata with audio content to generate real-time optimized listening experience [including binaural rendering with HRTFs]);
modifying an amplitude response of the second head-related transfer function according to the processing parameter to bring the amplitude response closer to the second gain factor, wherein a second modified head-related transfer function is obtained (¶44, binaural renderer combines authored metadata with audio content to generate real-time optimized listening experience [including binaural rendering with HRTFs]);
calculating a first filter according to the first modified head-related transfer function and a second filter according to the second modified head-related transfer function (¶61, binaural rendering uses HRTFs);

Tsingos fails to explicitly teach assigning a direction and at least one processing parameter for a degree of binaural virtualization to the input audio signal;
wherein at least in a first frequency range the amplitude responses for a lower degree of binaural virtualization are brought closer to the respective gain factor than for a higher degree of binaural virtualization; 
wherein a filtered audio signal each for the left ear and the right ear of the listener is obtained that is partially binaurally virtualized according to said assigned degree.
The Examiner notes that although Tsingos discloses various rendering modes (see ¶44 and Fig. 5), it’s not obvious/clear that there is a “varying degree of binauralization” as currently claimed. Tsingos teaches “rendering mode could be selected on a content-type basis or object basis between stereo (Lo/Ro), matrixed stereo (Lt/Rt), using a combination of interaural time delays and stereo amplitude or intensity panning, or full binaural rendering (i.e. combination of interaural time delays and levels as well as frequency dependent spectral cues).” The applicant’s Fig. 5 and pages 8-9 of the specification describes a range of values for the processing parameter                         
                            
                                
                                    P
                                
                                
                                    F
                                    C
                                
                            
                        
                     [degree of binaural virtualization]. 
The respective dependent claims are also allowable as they depend upon an allowable parent claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651